Citation Nr: 1008300	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a laceration 
scar on the dorsum of the hand, currently evaluated as 
noncompensable.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left hand, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1980 until March 
1984 and from March 1984 until April 1985.  The second period 
of service from March 1984 until April 1985 was characterized 
as "other than honorable."

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

During the pendency of the appeal, the RO in a May 2005 
rating decision appeared to grant service connection for 
carpal tunnel syndrome of the left hand associated with the 
laceration scar of the dorsum of the left hand which was 
already on appeal.  Specifically, the RO recharacterized the 
claim from "left hand injury" to "scar, residual of 
laceration, dorsum, left hand with carpal tunnel syndrome."  
The two conditions were rated together under Diagnostic Codes 
8515-7801 and an increased evaluation of 10 percent was 
assigned.  

The Board previously considered this appeal in March 2007 and 
December 2008 and remanded the claim for additional 
development and specifically requested the RO to adjudicate 
whether separate ratings for the carpal tunnel syndrome and 
laceration scar on the dorsum of the left hand were 
warranted.  The RO/Appeals Management Center (AMC) completed 
all requested development, but continued the denial of 
benefits sought.  As such, this matter is properly returned 
to the Board for appellate consideration.  

A January 2009 rating decision provided for separate 
evaluations for a laceration scar of the dorsum of the hand 
and the carpal tunnel syndrome.  The laceration scar was 
evaluated as noncompensable and a separate 10 percent 
evaluation for the carpal tunnel syndrome was granted 
effective January 29, 2001.  Although the Veteran did not 
specifically appeal this rating decision, the Board finds 
that as the condition was first evaluated with the left hand 
injury of a laceration scar which was properly appealed, the 
carpal tunnel syndrome is part and parcel of the present 
claim.  Additionally, the Board has recharacterized the 
issues in accordance with the January 2009 rating decision.

The Veteran submitted additional evidence in April 2009, 
after the issuance of the January 2009 Supplemental Statement 
of the Case.  In December 2009, the Veteran submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required. 38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran's laceration scar on the dorsum of the hand 
does not result in compensable degree of limitation of motion 
of the affected part, nor is the scar shown to be unstable or 
painful on examination or greater than 144 square inches of 
929 square centimeters.

2.  For the period from January 29, 2001, until September 16, 
2007, the evidence of record does not demonstrate that the 
Veteran's carpal tunnel syndrome of the left hand was 
productive of moderate incomplete paralysis of the median 
nerve.

3.  For the period beginning September 17, 2007, the evidence 
of record demonstrates that the Veteran's carpal tunnel 
syndrome of the left hand is productive of moderate 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
laceration scar on the dorsum of the hand have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7801 7802, 7803, 7804, 7805 (2008-2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left hand have not 
been met for the period January 29, 2001, until September 16, 
2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.69, 4.124a, Diagnostic 
Codes 8515 (2009).

3.  The criteria for an evaluation of 20 percent for carpal 
tunnel syndrome of the left hand have been met for the period 
beginning September 17, 2007. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.69, 4.124a, Diagnostic Codes 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2001, November 2003, 
August 2005, August 2007 and January 2009 that fully 
addressed all notice elements.  The March 2001, November 2003 
and August 2005 letters informed the Veteran of the 
information required to substantiate the claim, the evidence 
VA would seek to provide, and the evidence the Veteran should 
seek to provide.  The August 2007 letter advised the Veteran 
of how VA determines disability ratings and effective dates.  
The August 2007 letter also generally indicated the Veteran 
needed to illustrate the condition had gotten worse and noted 
that the RO considers the impact of the condition and 
symptoms on employment in determining the disability rating.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  

While the Veteran in April 2008 requested another 
electromyograph (EMG) be obtained as the one associated with 
the 1997 QTC examination was lost, the Board finds that such 
action would not materially assist with the claim.  
Specifically, in the present case, although the Veteran 
argued the EMG was lost, a review of the record reflects the 
July 1997 EMG is associated with the claims file.  
Additionally, although the RO did not request an updated EMG, 
the Veteran has submitted the findings of a March 2009 
private EMG.  Therefore, remanding the claim another time to 
obtain an updated EMG report would not of assistance in this 
matter and only result in further delay of adjudication. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

The Veteran seeks an increased evaluation for a left hand 
injury involving a laceration scar of the dorsum of the hand 
and associated carpal tunnel syndrome.  He argues that the 
conditions have resulted in limited grip and strength of the 
left hand and limits his ability to perform activities, 
specifically typing.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Laceration Scar of the Dorsum of the Hand

The RO granted service connection for a "left hand injury" 
in a September 1997 rating decision.  At that time, a 
noncompensable evaluation was assigned for the residuals of 
the laceration scar under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  The Veteran subsequently applied for an increased 
evaluation.  The RO continued the noncompensable evaluation 
in a July 2002 rating decision.  The Veteran timely appealed 
this decision and argued the noncompensable rating evaluation 
did not accurately reflect the severity of his disability.  

During the pendency of the appeal, the RO granted an 
increased 10 percent evaluation for "left hand injury 
involving a laceration scar of the dorsum of the hand with 
carpal tunnel syndrome" in a May 2005 rating decision and 
evaluated the conditions under Diagnostic Codes 8515-7801.  
As noted above the Board previously remanded the claim to 
determine whether a separate evaluation was warranted for the 
carpal tunnel syndrome.  A January 2009 rating decision 
provided for separate evaluations for the two conditions and 
in doing so continued the noncompensable evaluation for the 
laceration scar under Diagnostic Code 7805. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Board notes that the rating criteria for scars have 
changed, effective October 2008. However, these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008. See 
73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's 
claim was filed prior to October 2008, his disability is 
rated under the old rating criteria for scars. 

As noted above, the Veteran's laceration scar on the dorsum 
of the hand was evaluated under Diagnostic Code 7805.  Under 
Diagnostic Code 7805, scars will be rated on the limitation 
of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In the present case, the hand is rated 
based upon the limitation of motion or ankylosis of the 
involved digits under 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230.  Diagnostic Code 5228 applies to limitation of 
motion of the thumb and assigns a 10 percent rating 
evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers. A 20 percent rating 
evaluation is assigned when there is a gap of more than 2 
inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  Diagnostic Code 
5229 provides a 10 percent rating where the evidence 
demonstrates limitation of motion of the long (middle) finger 
with a gap of 1 inch (2.5 cm) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  All other compensable 
ratings under these Diagnostic Codes require ankylosis of 
individual or multiple digits.

Other applicable Diagnostic Codes concerning the rating of 
scars include Diagnostic Code 7801 which provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 square inches or 39 sq. cm. A 20 percent evaluation 
will be assigned if the area exceeds 12 square inches or 77 
sq. cm. If the area involved exceeds 72 square inches or 465 
sq. cm. a 30 percent evaluation will be assigned. A 40 
percent disability will be warranted if the area exceeds 144 
square inches or 929 sq. cm.  Under Diagnostic Code 7802 
scars other than head, face, or neck that are superficial and 
do not cause limited motion but are  144 square inches (929 
square centimeters) or greater will be evaluated as 10 
percent disabling. A note following the Diagnostic Code 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  

Additionally, Diagnostic Code 7803 provides for a 10 percent 
rating for unstable, superficial scars and Diagnostic Code 
7804 allows for a 10 percent rating for superficial scars 
that are painful on examination. 38 C.F.R. § 4.118. A note 
after the Diagnostic Code defines an unstable scar as one 
where there is frequent loss of covering of the skin over the 
scar and explains a superficial scar is one not associated 
with underlying soft tissue damage. 

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of the 
reports of VA examinations and private medical records.  
Although there are some records prior to the ones discussed 
below, the Board notes that the Veteran applied for an 
increased evaluation in January 2001.  Accordingly, the most 
relevant evidence of record is those records documenting 
findings for the period beginning January 2000. See 38 C.F.R. 
§ 3.400 (noting that the effective date for an increased 
evaluation can be as early as 1 year prior to the date of 
receipt of claim).  In the present case, there is a gap in 
the evidence and thus the March 2001 record is the first 
record documenting findings for the period on appeal.

The Veteran underwent a VA examination in March 2001.  The 
examiner considered the Veteran's complaints of decreased 
coordination, particularly with typing, and decreased active 
motion.  Clinical examination reflected a scar on the dorsum 
of the left hand that was curved being transversed between 
the second and third digits and then curving proximally at 
the level of the fourth metacarpal bone.  The scar was about 
5 cm to 6 cm in length and 0.5 cm or less in width.  There 
was also a proximal scar that was within the midline of the 
dorsum of the left hand, but this scar was related to a human 
bite.  The Veteran had no significant tenderness of the scar.  
It was slightly hypertrophic in appearance.  There was no 
significant tissue loss, disfigurement, ulceration, 
breakdown, signs of inflammation, edema or keloid formation.  
The examiner noted the Veteran was able to make a fist and 
had normal hand strength.  The Veteran was also able to 
grasp, twist express, write and touch with the left hand.  
The diagnosis was scar, dorsum left hand, and scar laceration 
of the dorsum left hand.  

The Veteran was afforded a VA examination in November 2004 to 
assess the severity of his disability.  The examiner 
considered the Veteran's complaints of numbness and tingling 
in the digits which caused functional impairment in 
activities such as typing or attempts to dexterity.   
Examination of the skin noted no exfoliations, ulcerative or 
crusting changes.  There were appreciable scars on the dorsal 
aspect of the left hand.  Each scar was independent with the 
first scar measuring 7.5 cm x 2 cm, the secondary measuring 
1.5 cm by 1 cm and the third measuring 2.0 cm x 1 cm. Each 
scar was slightly elevated.  There was no tenderness to 
palpation, disfigurement, ulceration, adherence, instability 
or appreciable tissue loss.  There was appreciable keloid 
formation greater than 6 square inches of total involvement.  
There was no hypopigmentation.  There was appreciable 
hyperpigmentation greater than 6 square inches as previously 
described.  There was otherwise no abnormal texture or 
limitation of motion.  Examination of the hands and fingers 
noted the Veteran could tie his shoelaces, fasten buttons and 
pick up piece of paper and tear it without difficulty. The 
digits two through five were able to transverse crease of the 
palm without difficulty. The grip strength was within normal 
limits bilaterally.  There was no change in the diagnosis of 
scar residual from laceration of the dorsum of the left hand 
with carpal tunnel syndrome.  

The Veteran was afforded a VA examination in September 2007.  
The examiner reviewed the claims file and considered the 
Veteran's complaint of progressively worse pain and limited 
tolerance of cold weather to the 4th and 5th fingers of the 
left hand.  He indicated he treated with medication.  The 
examiner noted a history of overall decrease in strength and 
dexterity of the left hand but no other hand symptoms.  There 
was no amputation of any digit or part of a digit.  There was 
no ankylosis or deformity of one or more digits.  There was 
no gap between the thumb pad and tips of the fingers on 
attempted opposition of thumb to fingers.  There was no gap 
between the finger and proximal transverse crease of the hand 
on maximal flexion of the finger.  There was decreased 
strength in the left 4th and 5 h fingers with pushing, 
pulling and twisting.  There was decreased dexterity for 
twisting, probing, writing, touching and expression.  

Range of motion of both the left ring and little fingers was 
found form 0-80 degrees and there was passive flexion of both 
fingers from 0 to 100 degrees.  There was no pain on motion 
or after repetitive use and no additional loss of motion 
after repetitive use.  The etiology was left volar injury and 
left carpal tunnel syndrome.  The Veteran was noted to be not 
employed and there was no noted effect on daily activities.  

Private medical records dated in March and April 2009 
described the scars as healed.  No other clinical findings 
related to the scars were noted.

Evaluating the evidence in light of the above rating criteria 
reflects that an increased compensable evaluation is not 
warranted.  The evidence fails to reflect any compensable 
limitation of motion associated with the laceration scar of 
the dorsum of the hand.  In fact, the September 2007 record 
clearly noted no evidence of ankylosis or amputation and 
further indicated the Veteran had motion in all fingers.  
Additionally, the November 2004 and September 2007 
examinations clearly indicated the digits were able to touch 
the transverse crease of the palm and no gap in this motion 
was noted.  Accordingly an increased compensable evaluation 
under Diagnostic Code 7805 and Diagnostic Codes 5216-5230 is 
not warranted.  

Additionally, while the measurement of the scar varied, none 
of the records reflected the scar was greater than 144 square 
inches or 929 square centimeters. Rather, the laceration scar 
of the hand was described as being as small as 5-6 
centimeters by 0.5 centimeters on the March 2001 VA 
examination to as a large as 7.5 centimeters by 2 centimeters 
on the November 2004 VA examination.  Accordingly an 
evaluation under Diagnostic Code 7802 is not warranted.  
While the November 2004 examiner noted there was 6 square 
inches of total keloid and hyperpigmentation involvement, 
there was no indication the scar was deep or otherwise caused 
limited motion.  In fact, this same examination noted the 
Veteran retained significant motion and ability to perform 
tasks and described normal grip strength of the hand.  
Furthermore, an increased evaluation is not warranted under 
Diagnostic Codes 7803 or 7804 as there is no indication the 
scar was unstable or painful on examination.  All of the 
examinations indicated there was no sign of ulceration, 
breakdown, or inflammation.  Similarly, all records noted no 
pain or tenderness to palpation.  As such, the preponderance 
of the evidence is against an increased compensable 
evaluation.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Carpal Tunnel Syndrome

The Veteran also seeks an increased evaluation for carpal 
tunnel syndrome of the left hand.  The RO initially granted 
carpal tunnel syndrome in a May 2005 rating decision.  At 
that time the carpal tunnel syndrome was rated with the 
laceration scar on the dorsum of the left hand and a combined 
10 percent evaluation was assigned.  Subsequently, a January 
2009 rating decision provided for separate evaluations for 
the disabilities and a 10 percent evaluation for the left 
hand carpal tunnel syndrome was assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  The Veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.   

As an initial matter, the record clearly reflects that the 
Veteran is right handed.  Accordingly, the left hand is the 
minor extremity for rating purposes.

Under Diagnostic Code 8515, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the minor 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the minor extremity.  A 40 percent 
evaluation is assigned when there is severe incomplete 
paralysis of the minor extremity.  A 60 percent evaluation is 
warranted when there is complete paralysis of the minor 
extremity.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note.

Under Diagnostic Code 8515, complete paralysis of the median 
nerve is marked by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbance.  

The words "mild" "moderate" and "severe" are not defined 
in the VA Rating Schedule.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. § 4.6 (2009).  

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of the 
reports of VA examinations and private medical records.  
Significantly, the RO granted service connection for carpal 
tunnel syndrome of the left hand, effective January 29, 2001.  
The Veteran has not disagreed with the assigned effective 
date.  See 38 C.F.R. § 3.400(o)(2)(noting the provision for 
an effective date up to one year prior to the date of claim 
only applies in claims for an increase, not initial grants of 
service connection.)

The Veteran underwent a VA examination in March 27, 2001.  
The examiner considered the Veteran's complaints of decreased 
coordination, particularly with typing, and decreased active 
motion.  Clinical examination reflected deep tendon reflexes 
of the biceps and triceps were 2+ bilaterally.  Sensory 
examination reflected pain and touch were within normal 
limits in the upper extremities.  Motor function was within 
normal limits in the upper and lower extremities.  The 
diagnosis was scar dorsum left hand and scar laceration of 
the dorsum left hand.  

The Veteran was afforded a VA examination in November 1, 2004 
to assess the severity of his disability.  The examiner 
considered the history of the injury and complaints of 
numbness and tingling in the digits of the fingers 
exacerbated by typing.  The Veteran explained he was 
diagnosed with carpal tunnel syndrome.  He denied recent 
trauma or exacerbating symptomatology.  Clinical examination 
of the wrists reflected dorsiflexion of 70 degrees, palmar 
flexion of 80 degrees, radial deviation of 20 degrees, and 
ulnar deviation of 45 degrees.  There was no ankylosis or 
pain.  There was no further limitation from fatigue, 
weakness, lack of endurance or incoordination.  Examination 
of the hands and fingers noted above reflected significant 
motion and ability to perform activities.  The grip strength 
was within normal limits bilaterally.  Reflexes were 2+ 
throughout and sensory examination to pinprick and light 
touch was normal throughout.  Tinel sign was absent and 
Phalen test was negative.  There was no change in the 
diagnosis of scar residual from laceration of the dorsum of 
the left hand with carpal tunnel syndrome.  

The Veteran was afforded a VA examination in September 17, 
2007.  The examiner reviewed the claims file and considered 
the Veteran's complaints of weakness, paresthesia and 
tingling of the left hand and thumb.  Clinical examination 
revealed normal sensation to vibration, pain and position 
sense but decreased sensation to light touch.  The affected 
nerve was the ulnar nerve.  Reflexes were found to 2+ in the 
biceps, triceps, brachioradialis and finger jerk.  There was 
atrophy of the left hand thenar muscle and which was noted to 
be the direct effect of nerve damage.  There was no other 
abnormal muscle tone or bulk.  No tremor, tick or abnormal 
movement was noted.  The function of the joints was not 
affected by the nerve disorder.  Electromyography and nerve 
conduction studies were not performed.  The diagnosis was 
left hand injury and left carpal tunnel syndrome.  Paralysis 
and neuritis were absent but neuralgia was present. There was 
no effect on daily activity.  

A March 16, 2009 private EMG noted complaints of numbness of 
the left hand.  The findings reflected the left median motor 
nerve had prolonged distal latency and normal amplitude, left 
ulnar motor nerve had a normal distal latency, normal 
amplitude and focal decreased velocity across the elbow.  The 
sensory fibers of the left median and left ulnar both had 
prolonged latency and reduced amplitude and the left radial 
sensory nerve had normal latency and decreased amplitude.  
The EMG of the left arm was normal.  The impression was 
abnormal study with electrical evidence of a lesion affecting 
the sensory and motor fibers of the median nerve at the level 
of the wrist as would be seen in a moderate left carpal 
tunnel syndrome.  There was mild sensory neuropathy affecting 
the axons greater than myelin electrically.  There was also 
electrical evidence of the left ulnar neuropathy with the 
focal compression across the right elbow.  

The Veteran also submitted private records dated March 5, 
2009, and April 2, 2009.  The Veteran also underwent an EMG 
on March 15, 2009.  The private physician noted the Veteran's 
complaints of left hand numbness and difficulty with 
coordination.  The Veteran denied pain or weakness during 
both visits.  Clinical examination reflected decreased 
response to pain and temperature stimulation in the left 
middle finger and ring finger on both dorsal and palmar sides 
as well as the dorsal aspect of the left hand where he had 
healed scars.  Sensory testing during both visits indicated 
sensation to light touch was normal and there was no 
decreased response to stimulation by vibration.  Muscle bulk, 
tone and strength were normal.  No involuntary movements were 
seen.  No impairment of finger to noise movement was seen.  
The assessment in March 2009 was tingling, numbness of the 
left hand, and remote crush injury of the left hand in 1982.  
Significantly, the April 2009 record also discussed the 
results of a March 2009 EMG which demonstrated a moderate 
degree of left carpal tunnel syndrome and mild sensory 
neuropathy as well as mild left cubital tunnel syndrome.  The 
assessment in April 2009 was tingling and numbing of the left 
hand, etiology was multifactorial to include carpal tunnel 
cubital tunnel and sensory peripheral neuropathy.  The 
physician also noted the Veteran had diabetes mellitus, and 
the physician indicated he needed to control the diabetes to 
decrease the progression of peripheral neuropathy, pain in 
limb, tenderness round left elbow with a positive Tinel sign.  
Other diagnoses included carpal tunnel syndrome, moderate 
degree in the left hand; polyneuropathy, mild; sensory 
neuropathy, which was consistent with diabetes; cubital 
tunnel syndrome, mild; left ulnar neuropathy with a focal 
compression across the left elbow and crush injury of the 
left hand, remote in 1982.  The physician noted the left 
ulnar neuropathy and left median neuropathy may potentially 
induce difficulty in coordination of the left hand when 
involving motor fibers.  

Other private treatment records note complaints of burning or 
pain of the left hand and complaints of decreased strength of 
the left hand but fail to provide findings which could be 
applied to the Schedule for Rating Criteria.  

When the evidence is reviewed in light of the above rating 
criteria, the Board finds that the preponderance of the 
evidence is against the claim for an increased evaluation for 
carpal tunnel syndrome of the left hand for the period from 
January 29, 2001, until September 16, 2007.  Specifically, 
while there were subjective complaints of numbness, aching 
and tingling of the left arm and hand, there was no objective 
evidence of such symptoms during this time.  As such, the 
evidence indicates the nerve involvement is wholly sensory 
and therefore, the current 10 percent evaluation is 
appropriate for this time period. See 38 C.F.R. § 4.124a, 
note. 

However, beginning September 17, 2007, the criteria for the 
20 percent evaluation have been approximated.  Specifically, 
the September 17, 2007, VA examination clearly showed the 
Veteran had decreased strength of the left 4th and 5th fingers 
and decreased dexterity.  The examiner also noted objective 
evidence of decreased sensation to light touch in the ulnar 
nerve and some atrophy of the left hand thenar muscle.  
Although nerve conduction studies were not performed, there 
was clearly more than just sensory involvement t of the 
nerve.  Furthermore, the subsequent March 16, 2009, EMG 
concluded there was a moderate amount of left carpal tunnel 
syndrome.  Private medical records in 2009 also supported 
this finding by noting decreased sensation of the left hand, 
and concluded there was carpal tunnel syndrome of moderate 
degree which may induce difficulty in coordination.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has assigned the above staged 
ratings.  No other staged ratings appear appropriate at the 
present time.  

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made. 38 C.F.R. § 3.321(b)(1).  The Board finds 
that the rating criteria is more than adequate to rate the 
Veteran's current symptomatology. Furthermore, the evidence 
of record does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Thun v. Peake, 22 Vet. App. 
111 (2008). In the absence of such factors, the Board finds 
that the criteria for assignment of an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the Veteran has not 
argued, and the record does not otherwise reflect, that the 
laceration scar on the dorsum of the left hand or the carpal 
tunnel syndrome of the left hand renders the Veteran totally 
unemployable.  While the Veteran has clearly indicated these 
conditions interfere with the speed of his work, particularly 
as it makes typing difficult, he has not alleged he is 
totally unable to work because of the disabilities.  
Furthermore, in an April 2009 statement the Veteran indicated 
he is currently employed.  As the issue was not raised by the 
record or the Veteran, a remand for adjudication of 
entitlement to TDIU as part of the increased rating claim is 
not necessary.






ORDER

An evaluation in excess of 0 percent for a laceration scar on 
the dorsum of the left hand is denied.  

An evaluation in excess of 10 percent for carpal tunnel 
syndrome of the left hand is denied for the period from 
January 29, 2001 until September 16, 2007.

For the period beginning September 17, 2007, an increased 20 
percent evaluation is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


